DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2017-165025 (English machine translation provided herein).
JP2017-165025 (claims, paragraphs [0013], [0042], [0065], [0068] - [0070], [0075], [0078], examples) describes an invention pertaining to a laminate film to be used in a packaging material, wherein: a substrate layer, an aqueous colored ink layer, an adhesive agent layer (corresponding to the intermediate layer of the invention 
of the present application), and a sealant film (corresponding to the coating layer of the present invention) are layered in said order; the aqueous colored ink layer contains a coloring agent and resin (corresponding to the binder resin of the present invention) having a carboxyl group; the intermediate layer contains a compound 
(corresponding to the hardening agent of the present invention) that has a carbodiimide group that is reactive with the binder resin of the aqueous colored ink layer; the intermediate layer further contains a compound (c) that has an isocyanate group and a compound (d) that has a hydroxy group (corresponding to the binder resin contained in the intermediate layer of the present invention); and the hardening agent is reactive with the binder resin of the intermediate layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-165025 (English machine translation provided herein) in view of JP2018-530473 (using US 2018/0083232 as the English translation equivalent, herein referred to as Salant).
JP2017-165025 does not disclose wherein the covering layer comprises another substrate layer, and is adhered to the intermediate layer via an adhesive layer.
Salant discloses a packaging material comprising an ink layer, a first substrate and second substrate disposed opposite the first substrate (Fig. 1, paragraps [0033 – 0036], [0219]) for the purpose of protecting a packaged product from moisture, oxidation or pathogens.  Once JP2017-165025 is modified with the second substrate of Salant which would be on the opposite side of the first substrate of JP2017-165025, the sealant layer of JP2017-165025 would be bonded to the second substrate and the sealant layer becomes applicant’s recited adhesive layer which is bonded to the intermediate layer of JP2017-165025.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the covering layer comprises another substrate layer, and is adhered to the intermediate layer via an adhesive layer in JP2017-165025 in order to protect a packaged product from moisture, oxidation or pathogens as taught or suggested by Salant.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-165025 (English machine translation provided herein) in view of JP2014-069423 (English machine translation provided herein).
JP2017-165025 does not disclose wherein the covering layer comprises a colorless and transparent ink layer and wherein the packaging is a pouch.
JP2014-069423 (paragraphs [0014], [0022], [0030], fig. 3) describes an invention pertaining to a packaging material for use in pouches and the like, wherein a covering layer which comprises a colorless and transparent ink layer, and indicates that excellent design characteristics (improved aesthetics), etc., can be obtained by using the colorless and transparent ink layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the covering layer comprises a colorless and transparent ink layer and wherein the packaging is a pouch in JP2017-165025 in order to provide improved aesthetics as taught or suggested by JP2014-069423.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-165025 (English machine translation provided herein) in view of Hyung et al. (US 2018/0083232).
JP2017-165025 discloses an adhesive agent layer (corresponding to the intermediate layer of the invention of the present application) (claims, paragraphs [0013], [0042], [0065], [0068] - [0070], [0075], [0078], examples).
Hyung discloses adding a coloring agent to an adhesive in a package (paragraphs [0002], [0032 – 0033]) in order to provide improved aesthetics to the package (paragraph [0033]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the intermediate layer further comprises a coloring agent in JP2017-165025 in order to provide improved aesthetics as taught or suggested by Hyung.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 17, 2022